Citation Nr: 0629230	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-13 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which denied the benefit sought 
on appeal.  

In the veteran's written informal brief, submitted by his 
representative in October 2004, the issue was expanded to 
include an acquired psychiatric disorder.  Throughout the 
history of the current appeal, the issue has been confined to 
that of service connection for PTSD.  To the extent that the 
veteran may wish to pursue a claim for service connection for 
an acquired psychiatric disorder, that matter is referred 
back to the RO for any appropriate action.  


FINDINGS OF FACT

1.  In an unappealed July 2001 rating decision, the RO denied 
the veteran's claim for service connection for PTSD.

2.  Since the July 2001 rating decision, new evidence was 
received that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim; this evidence is not 
cumulative or redundant of evidence previously of record, and 
raises a reasonable possibility of substantiating the claim.  

3.  The veteran did not engage in combat during active 
service, and he has not presented any verifiable stressors.

4.  The probative medical evidence of record does not confirm 
a current diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The July 2001 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005). 

2.  New and material evidence has been received to reopen the 
veteran's claim for service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  PTSD was not incurred in or aggravated by active duty 
service, and the claim is denied.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that he 
currently has PTSD as a result of his active service.  

The veteran's original claim for service connection for PTSD 
was received in April 2001.  In a July 2001 rating decision, 
the claim was denied on the basis that there was no evidence 
of a PTSD diagnosis and no evidence of combat service or 
verified stressors.  The veteran was notified of that 
decision and his appellate rights by letter dated that same 
month, but he did not appeal the decision and it became 
final.  38 C.F.R. §§ 20.302, 20.1103 (2005); 38 U.S.C.A. 
§ 7105(c) (West 2002).

In September 2003, the veteran filed a request to reopen his 
claim.  In a December 2003 rating decision, the RO indicated 
that the claim was reopened (for unspecified reasons) but 
denied the claim on the same basis as the earlier final 
denial, i.e., there was no evidence of verified stressors or 
a diagnosis of PTSD.  The veteran disagreed with that 
decision and initiated the present appeal.  Although the RO 
reopened the claim, the Board must make its own 
jurisdictional assessment as to whether new and material 
evidence was submitted before addressing the merits of the 
claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

Before proceeding with an analysis of this appeal, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to the 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).

The Board notes that after the veteran submitted his 
September 2003 request to reopen his claim for service 
connection for PTSD, the RO sent him a VCAA notice letter in 
October 2003, which explained in detail what type of evidence 
was needed to support a claim for service connection.  This 
letter was sent prior to the initial adjudication of his 
claim in December 2003.  Significantly, however, the letter 
did not inform the veteran that new and material evidence was 
needed to reopen his previously denied claim, nor did the 
letter identify they type of evidence that would be necessary 
to substantiate the element required to establish service 
connection that was found insufficient in the prior final 
denial.  See Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
Mar. 31, 2006).  Nevertheless, to the extent that there may 
be any deficiencies of VCAA notice or assistance regarding 
the issue of whether new and material evidence was presented, 
such deficiencies are nonprejudicial as the Board finds that 
the evidence of record warrants reopening the claim.  

While the veteran was not instructed to "submit any evidence 
in his possession that pertains to the claim," 38 C.F.R. 
§ 3.159(b)(1), he was advised to provide reports of private 
physicians, if any, who had treated him for this condition 
since discharge, including clinical findings and diagnosis.  
He was also advised that it was his responsibility to make 
sure the VA received all relevant records that weren't in the 
possession of a Federal department or agency.  Thus, while 
the exact words requesting 'all evidence in his possession' 
were not used, the clear import of the request by VA in its 
October 2003 VCAA letter was to provide all evidence that was 
not in the hands of a Federal agency.  Thus, the Board finds 
that the content and timing of the October 2003 notice 
comport with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).

During the pendency of this appeal, on March 3, 2006, the 
U.S. Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 483.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board also finds that VA has done everything reasonably 
possible to assist the veteran with respect to his claim.  
The veteran's service medical and personnel records are in 
the file, and extensive VA medical evidence has been obtained 
over the years.  The veteran has at no time identified 
additional evidence he wanted VA to obtain and consider.  The 
record contains a copy of a February 1995 decision from the 
Social Security Administration (SSA) reflecting an award of 
disability benefits due to a back disorder.  The decision 
does not mention a psychiatric disorder, thus, although the 
medical records accompanying the SSA decision are not in the 
file, the Board finds that they would not be relevant to the 
claim on appeal.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c).

As for the claim for service connection, the duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim. 38 C.F.R. § 3.159(c)(4)(i). An examination or 
opinion is necessary if the evidence of record:  (a) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (b) establishes that the claimant suffered an 
event, injury or disease in service; and (c) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (d) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Id.  The veteran was provided a VA 
examination in May 2001, and again in November 2003, after 
filing to reopen, which addressed his specific claim of PTSD.  
Additionally, there are substantial other VA medical 
evaluations of record.  

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). VA has satisfied its duties to 
notify and assist the veteran at every stage of adjudicating 
the claim.

When a veteran seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured since 
the last final disallowance of the claim is "new and 
material."  If new and material evidence is presented or 
secured with respect to a claim that has been finally 
disallowed, the claim shall be reopened and reviewed.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When determining whether 
a claim should be reopened, the credibility of the newly 
submitted evidence is presumed.  See Justus v. Principi, 3 
Vet. App. 510 (1992).  

For claims filed after August 29, 2001, as in the present 
case, "new" evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The evidence of record at the time of the last prior denial 
(July 2001) included the veteran's service medical records 
and VA examination reports.  A May 2001 VA examination report 
(for PTSD) reflects that the veteran's claimed stressors 
included observing a man blown off the ship as a result of 
jet wash; witnessing a pilot overshoot the flight deck in an 
A-7 and presumably perish; and being pinned against a 
bulkhead by some munitions.  The evidence did not include a 
diagnosis of PTSD, nor was there evidence that the veteran 
participated in combat or that the veteran presented 
verifiable stressors.    

In September 2003, the veteran attempted to reopen his claim 
for service connection by submitting a request through his 
representative.  Additionally, since the time of the last 
final disallowance in July 2001, other records were added to 
the claims folder, to include progress notes from VA 
Healthcare, Pittsburgh for the period from July 2001 to 
September 2003 and a VA PTSD examination dated November 2003.  
Notably, the "new" evidence included a September 2002 VA 
treatment record in which the veteran's list of diagnoses 
include a diagnosis of PTSD.  Such evidence was not 
previously of record, and relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for PTSD, namely, a current diagnosis of the claimed 
disorder.  38 C.F.R. § 3.156(a).  Presuming the credibility 
of that evidence, see Justus, supra, the Board finds that the 
veteran's claim is reopened.

Having reopened the claim, the Board will now examine whether 
service connection for PTSD is warranted.  As noted earlier, 
in October 2003 the veteran was provided with a VCAA notice 
letter that explained what was needed to substantiate a claim 
for service connection.  In summary, VA regulations for 
entitlement to service connection for PTSD require that three 
elements be present: (1) medical evidence diagnosing PTSD; 
(2) combat status or credible supporting evidence that the 
claimed in-service stressors actually occurred; and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 
(1997).

With regard to the second PTSD criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If it is 
determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence as to their actual occurrence 
and no further development or corroborative evidence will be 
necessary.  Service department evidence that the veteran 
engaged in combat or that the veteran was awarded the Purple 
Heart, Combat Action Ribbon, or similar combat citation will 
be accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
VAOPGCPRE 12-99 (October 18, 1999).

Section 1154, Title 38, United States Code, requires that the 
veteran have actually participated in combat with the enemy, 
meaning participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality, and does not apply to veterans who served in 
a general "combat area" or "combat zone" but did not 
themselves engage in combat with the enemy.  VAOPGCPREC 12-
99.  Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396 (1996); Cohen, 
10 Vet. App. at 142 (1997).

In the present case, the evidence does not show that the 
veteran engaged in combat with the enemy.  The veteran served 
in the United States Navy from February 1969 to November 
1972, including service in waters off Vietnam in 1971 and 
1972 for periods of approximately six months each.   He was 
awarded the Vietnam Service Medal and the Republic of Vietnam 
Campaign Medal.  Additionally, service personnel records 
reflect that the veteran's military occupational specialty 
was ordinance technician.  His DD Form 214 indicates no 
medals indicative of participation in combat, and the service 
medical records are negative in this regard.  Indeed, the 
veteran has made no claim that he or his ship, USS Oriskany, 
was subjected to hostile enemy fire while serving in Republic 
of Vietnam waters.

In sum, the record does not indicate, nor does the veteran 
allege, participation in any combat activities.  As he does 
not have combat veteran status, verification of a claimed 
stressor would have to be obtained.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d); see Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996); 
Zarycki v. Brown, 6 Vet. App. 91 (1993).

As noted above, the veteran was asked in the RO's May 2001 
letter to provide a written statement detailing his alleged 
in-service stressors.  He was advised to be as detailed as 
possible because the information he provided would be used to 
verify the claimed in-service stressor.  He was also provided 
a PTSD Questionnaire to facilitate this process.  The veteran 
did subsequently mail in the PTSD Questionnaire, but he 
provided very little information, and for the most part the 
form was blank.  In May 2001 VA examination, he identified 
three incidents that he claimed caused significant distress.  
The veteran claimed at that time that he saw a man blown off 
the ship as a result of jet wash; that he witnessed a pilot 
overshoot the flight deck in an A-7 and presumably perish; 
and that on one occasion he was pinned against a bulkhead by 
some munitions which unexpectedly shifted.  He did not name 
the individual blown off the ship by jet wash nor the pilot 
who overshot the flight deck, nor is there any indication 
that he knew these individuals.  In fact, the veteran was 
uncertain whether the pilot was lost or rescued, although he 
presumes he was lost.  He made no claim that the shifting 
ordinance caused him any physical injury and there is no 
indication in his service medical records that it did.  
Significantly, the veteran indicated that "more traumatic to 
him" was the way in which he and other Vietnam veterans were 
treated when they returned home.  

The incidents described by the veteran in the 2001 VA 
examination report are not mentioned in the veteran's 2003 
claim to reopen.  In an April 2004 statement, the veteran 
mentions the following stressors:  (1) being sent to G 
Division to build bombs for seven days; (2) off loading 
weapons in Pearl Harbor, Hawaii, for 45 hours; (3) long hours 
working around airplanes; and (4) not being able to sleep in 
his berthing compartment as a result of 90-95 degree heat, 
which further caused strep throat.  He identifies one other 
serviceman who he claims to have told of these stressors.  
The veteran also attached a lengthy letter in which he 
described incidents that took place after he returned from 
Vietnam.

In a November 2003 VA PTSD examination, the veteran described 
additional stressors arising from his time aboard ship in the 
Navy.  These included:  constant conflict with another man 
aboard the ship; the fact that he was always banging his head 
on the overhead; that he was almost crushed by missiles as 
they shifted on the boat; an incident when his ship bumped 
against an ammunition ship, resulting in some ship damage but 
no significant injuries; and the anxiety he experienced while 
awaiting his unknown departure date for his second cruise.  

After carefully reviewing and weighing the evidence and 
information of record, the Board finds that a preponderance 
of the evidence weighs against the veteran's claim of PTSD 
because objective evidence of record fails to verify the 
occurrence of any alleged in-service stressor, and because 
the veteran has not provided sufficient detail regarding his 
alleged in-service stressors so as to allow VA to seek 
verification from the service department.  Specifically, he 
was unable to provide specific dates or names for any of 
these incidents.  

Although VA has a responsibility to attempt to verify claimed 
in-service stressors, the Board notes that the stressors 
reported by the veteran are vague, lacking details such as 
time and/or specific individuals involved.  Furthermore, he 
has provided different concerns at each examination and each 
written statement of record, none of which are capable of 
independent verification.  

In short, there is no corroboration of the reported 
stressors, nor can there reasonably be corroboration in light 
of the veteran's vague accounts, his different concerns at 
each psychological examination, and his lack of sufficient 
detail to facilitate verification of these stressors.  Thus, 
in the absence of one of the required elements under 38 
C.F.R. § 3.304(f), the Board finds that the claim for service 
connection for PTSD must be denied.

Furthermore, the Board also concludes that, even if there was 
evidence verifying the veteran's claimed in-service 
stressors, the preponderance of the evidence is against 
finding that the veteran has a current diagnosis of PTSD that 
has been related to those claimed stressors.  

In this regard, the Board notes that in a January 2001 VA 
clinical record, the veteran stated that he felt that he had 
PTSD, but acknowledged that there was no diagnosis made in 
the past.  In a VA examination later that month, the veteran 
was diagnosed with major depression and alcohol dependence.  
In February 2001, the veteran was seen for his depression.  
The clinician discussed PTSD with the veteran, but there was 
no diagnosis of PTSD made.  In the May 2001 VA examination, 
the veteran described the "stressors" reported earlier in 
this decision, but the diagnosis was recurrent major 
depressive disorder and polysubstance dependence.  The 
examiner indicated that the diagnosis was based on the review 
of the medical records, including the claims file, as well as 
the current examination and psychological tests administered.  
The examiner concluded that the veteran did not meet the 
diagnostic criteria for PTSD either in terms of identified 
stressors or symptoms.  

In January 2002, the veteran underwent another VA 
examination, in which he complained of feeling depressed and 
anxious.  He reported difficulty sleeping since experiencing 
multiple car accidents and the death of his father.  He did 
not report any specific traumatic event other than general 
complaints about the military.  The diagnosis was major 
depressive disorder, recurrent, and alcohol dependence in 
remission.  In a September 2002 VA clinical record, the 
veteran was seen for an evaluation to establish primary care 
services.  The focus of the evaluation was on the veteran's 
neck and back pain, secondary to some motor vehicle accidents 
that the veteran was involved in during the past few years.  
There were no clinical findings made pertaining to a 
psychiatric disorder or mental status, yet the list of 
diagnoses at the end of the evaluation included PTSD.  

In a June 2003 VA psychiatric evaluation, the veteran 
reported a history of depression and PTSD.  However, the 
diagnoses included alcohol dependence, mood disorder, 
depressive disorder, and PTSD was ruled out.  In November 
2003, the veteran underwent an additional VA examination for 
PTSD.  The examiner reviewed the claims file and medical 
records prior to the evaluation.  The veteran described 
increasing difficulties sleeping, including dreams that he 
was being sent back to Vietnam and that his ship was being 
bombed.  The diagnosis was dysthymic disorder and alcohol 
dependence in partial remission.  The examiner noted that the 
veteran was seeking service connection for PTSD, but reported 
that the veteran's stressors were vague, and the veteran also 
did not report all the symptoms necessary for a PTSD 
diagnosis.  Finally, the record contains an April 2004 
statement from a VA doctor indicating that the veteran had 
been diagnosed with depression and substance abuse.  

In short, based on the foregoing medical evidence, the 
requirements for entitlement to service connection for PTSD 
are not met.  The veteran's military record simply does not 
support combat status, or meet the second element 
requirements of § 3.304(f) regarding verifiable stressors.  
In addition, even if the veteran's reported in-service 
stressors were verified, the preponderance of the medical 
evidence establishes that the veteran does not have a current 
diagnosis of PTSD related to his military service.  

Notably, the only diagnosis of PTSD of record is the 
diagnosis made in the September 2002 VA clinical record, when 
the veteran was seen for an evaluation of his back and neck 
pain, in order to establish primary care services.  Although 
the Board relied upon that diagnosis earlier in this decision 
as a basis to reopen the veteran's claim (i.e., presuming the 
credibility of that evidence under Justus, supra), the Board 
finds that the probative value of that diagnosis is 
outweighed by all the other medical evidence of record, 
summarized in pertinent part above, which does not establish 
a current diagnosis of PTSD.  The September 2002 diagnosis 
was provided as part of a list of diagnoses, but there were 
no accompanying clinical findings, nor was a mental status 
evaluation conducted.  Contrarily, in other medical evidence 
cited above, the veteran underwent full mental status 
evaluations, but the examiners consistently concluded that 
the veteran had a diagnosis of depression, but no diagnosis 
of PTSD.  

Although the veteran believes that he currently has PTSD, his 
belief, as a layperson, is outweighed by the medical evidence 
of record that is negative for a PTSD diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(laypersons may be competent to provide an "eye-witness 
account of a veteran's visible symptoms," but they are not 
capable of offering evidence that requires medical 
knowledge).  

Therefore, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD.  The benefit sought on appeal is 
accordingly denied.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304(f).  The Board has considered the benefit of the doubt 
rule, but as the evidence does not present an approximate 
balance of positive and negative evidence, that doctrine is 
not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

New and material evidence has been presented to reopen a 
claim for entitlement to service connection for PTSD, and to 
that extent the appeal is granted.

Service connection for PTSD is denied.  



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


